      Case 2:20-cv-04081-ER Document 13 Filed 12/17/20 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NATHANIEL BAILEY,                :    CIVIL ACTION
                                 :    NO. 20-4081
         Petitioner,             :
    v.                           :
                                 :
OBERLANDER, et al.,              :
                                 :
         Respondents.            :


                                 ORDER

         AND NOW, this 17th day of December, 2020, after

careful and independent consideration of Nathaniel Bailey’s

Petition for a Writ of Habeas Corpus (ECF No. 2), the

Respondents’ Memorandum Addressing Statute of Limitations (ECF

No. 10), and the Report and Recommendation of U.S. Magistrate

Judge Richard A. Lloret (ECF No. 12), it is hereby ORDERED that:

         1. The Report and Recommendation of Magistrate Judge

Richard A. Lloret is APPROVED and ADOPTED;

         2. Mr. Bailey’s Petition for Writ of Habeas Corpus is

DENIED and DISMISSED with prejudice by separate Judgment, filed

contemporaneously with this Order. See Fed. R. Civ. P. 58(a);

Rules Governing Section 2254 Cases in the United States District

Courts, Rule 12;

         3. No certificate of appealability shall issue under

28 U.S.C. § 2253(c)(1)(A) because “the applicant has [not] made

a substantial showing of the denial of a constitutional
      Case 2:20-cv-04081-ER Document 13 Filed 12/17/20 Page 2 of 2



right[,]” under 28 U.S.C. § 2253(c)(2), since he has not

demonstrated that “reasonable jurists” would find the Court’s

“assessment of the constitutional claims debatable or wrong.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see United States

v. Cepro, 224 F.3d 256, 262–63 (3d Cir. 2000), abrograted on

other grounds by Gonzalez v. Thaler, 565 U.S. 134 (2012); and

         4. The Clerk of Courts shall mark this file closed.

         AND IT IS SO ORDERED.



                           __/s/ Eduardo C. Robreno_________
                           EDUARDO C. ROBRENO, J.




                                   2
